Citation Nr: 1027328	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-13 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk



INTRODUCTION

The Veteran had active service from October 1957 to October 1977.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from November 2004 and July 2005 decisions by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, Regional 
Office (RO).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for degenerative 
disc disease of the lumbar spine was initially denied by the RO 
in May 1978.  

2.  The additional evidence presented since the May 1978 rating 
decision is new and material, and does raise a reasonable 
possibility of substantiating the claim for service connection 
for degenerative disc disease of the lumbar spine.

3.  A private physician in May 2005 and a VA examiner in November 
2006 both provided a positive nexus opinion attributing the 
Veteran's degenerative disc disease of the lumbar spine to his 
active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the 
claim of entitlement to service connection for degenerative disc 
disease of the lumbar spine.  38 U.S.C.A.  § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

2.  The Veteran's degenerative disc disease of the lumbar spine 
was incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2009).


      REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) 
redefined VA's duty to assist a claimant in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The Board has considered whether further development and notice 
under the VCAA or other law should be undertaken.   However, 
given the results favorable to the Veteran, further development 
under the VCAA or other law would not result in a more favorable 
result for the Veteran, or be of assistance to this inquiry.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

II.  New and Material Evidence

For petitions to reopen a claim based on new and material 
evidence, as here, filed on or after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers; and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence already of record at the 
time of the last prior final denial of the claim sought to be 
opened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

If the Board finds that new and material evidence has not been 
submitted, then the     analysis must end, as further analysis is 
neither required nor permitted.  See Barnett v. Brown, 83 F.3d 
1380, 1383-84.  If, however, there is new and material evidence, 
then VA must reopen the claim and review its former disposition.  
38 U.S.C.A.       § 5108.

Although the RO determined in the January 2007 SOC that new and 
material evidence had been submitted to reopen this claim, the 
RO's decision concerning this is not binding on the Board.  So, 
too, must the Board first decide whether new and material 
evidence has been received to reopen this claim because this 
threshold preliminary determination in turn affects the Board's 
jurisdiction to adjudicate the claim on its underlying merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when 
new and material evidence has not been submitted).  If there is 
no new and material evidence, that is where the analysis must 
end, and what the RO determined in this regard is irrelevant.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  See also Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 1992).

The Veteran's claim for service connection for a lumbar spine 
disorder was initially denied by the RO in May 1978.  The 
previously considered evidence included the Veteran's service 
treatment records (STRs),  which noted back pain when standing 
for prolonged periods of time, and a February 1978 VA 
examination, which noted free, full, and painless range of 
motion.  The RO denied the Veteran's claim because the lumbar 
spine disorder did not show up on the February 1978 examination.  
The Veteran was notified of this decision and did not appeal 
within a timely manner.  The May 1978 decision is final based 
upon the evidence then of record.  38 U.S.C.A. § 7105.  

The Veteran sought to reopen his service connection claim for a 
lumbar spine disorder in April 2004, but the RO denied the claim 
in November 2004 on the basis that he failed to submit new and 
material evidence in support of his claim.  Specifically, the RO 
noted that there was no evidence that the Veteran currently had a 
lumbar spine disorder.

The RO again denied the claim by way of a July 2005 rating 
decision on the basis that he failed to submit new and material 
evidence in support of his claim.  Specifically, the RO noted 
that there was no evidence that the Veteran had a chronic back 
pain disability related to his service.  The Veteran timely 
perfected this appeal.

The RO's May 1978 denial of the Veteran's claim is the most 
recent final and binding decision on this claim, so it marks the 
starting point for determining whether there is new and material 
evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (indicating VA is required to review for newness 
and materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis to determine 
whether a claim should be reopened and readjudicated on the 
merits).

Based on the grounds stated for the denial of the claim in the 
RO's May 1978 decision, new and material evidence would consist 
of competent evidence indicating the Veteran's currently has a 
lumbar spine disorder.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to at 
least confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).

During the years since the RO's May 1978 denial of his claim the 
Veteran has submitted evidence of two different back examinations 
as well as an MRI of the lumbar spine from May 2005.  One 
examination was conducted by the Veteran's private physician in 
May 2005 and the other by the VA in November 2006.  The private 
examiner states that the Veteran has degenerative disc disease 
with spinal stenosis.  The November 2006 VA examination also 
states that the Veteran has degenerative disc disease with spinal 
stenosis.

The Board finds that the evidence added to the file is new and 
material.  The Veteran provided information that has never been 
provided and directly relates to confirming he has a current 
disorder, which was the main reason his claim was denied by the 
RO in May 1978.

For these reasons the Veteran's claim for service connection for 
a lumbar spine disorder is reopened.

III.  Lumbar Spine Disorder

Reopening the claim does not end the inquiry.  The claim must be 
reviewed on the merits to determine whether service connection is 
warranted.

The Veteran contends that his current lumbar spine disorder is 
attributable to an incident which occurred during service.  
Applicable law provides that service connection will be granted 
if it is shown that a veteran suffers from a disorder resulting 
from an injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If there is no showing of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain:  (1) medical 
evidence of a current disorder, (2) medical evidence or in 
certain circumstances, lay testimony, of an inservice incurrence 
or aggravation of an injury or disease, and, (3) medical evidence 
of a nexus or a relationship between a current disorder and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In March 1973 the Veteran's STRs show a complaint of low back 
pain, noted following a round of golf, that was diagnosed as a 
mild musculoskeletal strain.  The Veteran also noted recurrent 
back pain on his discharge Report of Medical History in October 
1977.  The Veteran filed his original claim for service 
connection for his back disorder in November 1977.

In May 2005, the Veteran's private physician, Dr. H., after 
conducting an MRI in April 2005, stated that the Veteran has 
degenerative disc disease with spinal stenosis.  After a review 
of the Veteran's medical records, both past and present, Dr. H. 
determined that there is a strong probability that his present 
back disorder began during service.  

In November 2006, a VA examiner stated that the Veteran has 
degenerative disc disease with spinal stenosis, and that it is at 
least as likely as not that the degenerative disc disease and 
spinal stenosis occurred while in service.  The examiner 
discussed the STRs, the military separation examination, as well 
as MRI tests from May 2005. 

Accordingly, with two different physicians providing positive 
nexus opinions, the Board finds that service connection for 
degenerative disc disease of the lumbar spine is warranted.


ORDER

The claim for service connection for degenerative disc disease of 
the lumbar spine is reopened.

The claim for service connection for degenerative disc disease of 
the lumbar spine is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


